
	
		II
		110th CONGRESS
		2d Session
		S. 3475
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Lautenberg (for
			 himself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  require manufacturers of bottled water to submit annual reports, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bottled Water Safety and Right to Know
			 Act of 2008.
		2.Consumer
			 confidence reportsSection 410
			 of the Federal Food, Drug, and Cosmetic
			 Act (21
			 U.S.C. 349) is amended—
			(1)in subsection
			 (b), by adding at the end the following:
				
					(5)Identification
				of contaminants; interim and final standardsThe Secretary
				shall—
						(A)not later than
				180 days after the date of enactment of this paragraph identify each
				contaminant for which—
							(i)the Administrator
				of the Environmental Protection Agency has established a national primary
				drinking water regulation under section 1412 of the Safe Drinking Water Act
				(42 U.S.C.
				300g–1) and the Secretary—
								(I)has not
				established a standard of quality regulation; or
								(II)has established
				a standard of quality regulation or monitoring requirement that may be less
				protective of public health than the national primary drinking water
				regulation; or
								(ii)the Secretary
				has established a standard of quality regulation that may be less protective of
				public health than the standard for the contaminant issued by the World Health
				Organization, the European Union, or the State of California;
							(B)not later than 1
				year after the date of enactment of this paragraph, propose an interim standard
				of quality regulation for each contaminant identified under subparagraph (A)
				that contains a standard or monitoring requirement that is at least as
				protective of public health as the more protective of—
							(i)the national
				primary drinking water regulation described in subparagraph (A); or
							(ii)a standard
				issued by the World Health Organization, the European Union, or the State of
				California; and
							(C)not later than 2
				years after the date of enactment of this paragraph, issue a final regulation
				establishing the standard described in subparagraph (B) for each contaminant
				identified under subparagraph (A).
						(6)Grants to
				StatesThe Secretary may award grants to the States for the
				enforcement of the regulations described in paragraph (5).
					(7)Final
				regulations
						(A)Definition of
				Federal agencyIn this paragraph, the term Federal
				agency has the meaning given the term agency by section
				551(1) of title 5, United States Code.
						(B)PublicationNot
				later than 2 years after the date of enactment of this paragraph, the Secretary
				shall publish in the Federal Register the final regulation as described in
				paragraph (5)(C).
						(C)Failure to
				publishIf the Secretary fails to publish the regulation
				described in subparagraph (A)—
							(i)all functions of
				the Secretary before date of enactment of this paragraph (including all related
				functions of any officer or employee of the Department of Health and Human
				Services) relating to inspections and enforcement concerning bottled water
				shall be transferred to the Environmental Protection Agency;
							(ii)each reference
				to the Secretary contained in paragraph (5) (except for the references
				contained in clauses (i) and (ii) of paragraph (5)(A)), paragraph (6), and
				subsections (c), (d), and (e) shall be considered to be a reference to the
				Administrator of the Environmental Protection Agency;
							(iii)except as
				otherwise provided in this subparagraph, the assets, liabilities, grants,
				contracts, property, records, and unexpended balances of appropriations,
				authorizations, allocations, and other funds employed, used, held, arising
				from, available to, or to be made available in connection with the functions
				transferred under clause (i), subject to section 1531 of title 31, United
				States Code, shall be transferred to the Environmental Protection Agency, and
				the unexpended funds transferred pursuant to this subparagraph shall be used
				only for the purposes for which the funds were originally authorized and
				appropriated;
							(iv)until modified,
				terminated, superseded, set aside, or revoked in accordance with applicable law
				by the President, the Administrator or other authorized official, or a court of
				competent jurisdiction, or by operation of law, each order, determination,
				rule, regulation, permit, agreement, grant, contract, certificate, license,
				registration, privilege, and other administrative action shall continue in
				force and effect if the action—
								(I)has been issued,
				made, granted, or allowed to become effective by the President or any Federal
				agency or official, or by a court of competent jurisdiction, in the performance
				of functions that are transferred under this subparagraph; and
								(II)was in effect
				before the date of enactment of this subparagraph, or was final before that
				date and is scheduled to become effective on or after the effective date of
				this subparagraph;
								(v)(I)this subparagraph shall
				not affect any proceeding, including notices of proposed rulemaking, or any
				application for any license, permit, certificate, or financial assistance
				pending before the Secretary on the date of enactment of this subparagraph with
				respect to any function transferred by this subparagraph; and
								(II)(aa)a proceeding or
				application described in subclause (I) shall be continued, orders shall be
				issued in such a proceeding and appeals taken from the orders, and payments
				shall be made pursuant to such an order, as if this subparagraph had not been
				enacted; and
									(bb)orders issued in such a proceeding shall
				continue in effect until modified, terminated, superseded, set aside, or
				revoked by a duly authorized official, a court of competent jurisdiction, or
				operation of law;
									(vi)nothing in this
				subparagraph prohibits the discontinuance or modification of any proceeding
				described in clause (v) under the same terms and conditions and to the same
				extent that the proceeding could have been discontinued or modified if this
				subparagraph had not been enacted;
							(vii)this
				subparagraph shall not affect any civil action commenced before the date of
				enactment of this subparagraph, and proceedings shall be had, appeals taken,
				and judgments rendered regarding such a civil action in the same manner and
				with the same effect as if this subparagraph had not been enacted;
							(viii)no civil
				action or other proceeding commenced by or against the Secretary, or by or
				against any individual in the official capacity of the individual as an officer
				of the Secretary, shall abate by reason of the enactment of this
				subparagraph;
							(ix)any
				administrative action relating to the preparation or promulgation of a
				regulation by the Secretary relating to a function transferred under this
				subparagraph may be continued by the Administrator of the Environmental
				Protection Agency with the same effect as if this subparagraph had not been
				enacted; and
							(x)a
				reference in any other Federal law, Executive order, rule, regulation, or
				delegation of authority, or any document of or relating to—
								(I)the Secretary,
				with regard to a function transferred under this subparagraph, shall be
				considered to be a reference to the Administrator; and
								(II)the Department
				of Health and Human Services, with regard to functions transferred under this
				subparagraph, shall be considered to be a reference to the Environmental
				Protection Agency.
								;
				and
			(2)by adding at the
			 end the following:
				
					(c)Consumer
				confidence reports
						(1)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Secretary shall promulgate regulations that require each
				manufacturer of bottled water to submit reports and display information as
				required under paragraph (2).
						(2)RequirementsThe
				regulations promulgated under paragraph (1) shall require that each
				manufacturer of bottled water shall—
							(A)not later than 3
				years after the date of enactment of this subsection and annually thereafter,
				prepare and submit in electronic form, on a form provided by the Secretary, an
				annual report to the Secretary that describes, at a minimum—
								(i)the source of the
				water purveyed;
								(ii)the type of
				treatment to which the water has been subjected and whether such treatment
				meets the criteria of the Secretary for full protection of immunocompromised
				individuals from cryptosporidium and other microbial pathogens;
								(iii)the quantity
				and range of any regulated contaminant detected in the water during the
				reporting year, the maximum contaminant level goal for the contaminant, if any,
				and whether the goal was exceeded during the reporting year; and
								(iv)the quantity and
				range of any unregulated contaminant detected in the water during the reporting
				year that is subject to unregulated contaminant monitoring or notification
				requirements under sections 1445 or 1414, respectively, of the Safe Drinking
				Water Act (42
				U.S.C. 300j–4; 300g–3), or that the Secretary determines may
				present a threat to public health; and
								(B)for the second
				and each subsequent reporting year, display on the labels of the bottled
				water—
								(i)if the maximum
				contaminant level goal or lowest health advisory level under the Safe Drinking
				Water Act (whichever is lower) for a regulated contaminant is exceeded during
				the preceding reporting year—
									(I)the quantity and
				range of the regulated contaminant in the bottled water;
									(II)the maximum
				contaminant level goal for the contaminant; and
									(III)a plain
				definition of the term maximum contaminant level goal as
				determined by the Administrator;
									(ii)the quantity and
				range of any unregulated contaminant detected in the water during the preceding
				reporting year that is subject to unregulated contaminant monitoring or
				notification requirements under sections 1445 or 1414, respectively, of the
				Safe Drinking Water Act (42 U.S.C. 300j–4; 300g–3) or that
				the Secretary has determined may present a threat to public health;
								(iii)the source of
				the water;
								(iv)the type of
				treatment, if any, to which the water has been subjected and whether such
				treatment meets the criteria of the Secretary for full protection of
				immunocompromised individuals for cryptosporidium and other microbial
				pathogens;
								(v)the address for
				the Internet website described in paragraph (3)(A); and
								(vi)the toll-free
				telephone number described in paragraph (3)(B).
								(3)Public
				availabilityNot later than 180 days after the date on which an
				annual report referred to in paragraph (2) is submitted to the Secretary, the
				Secretary shall make the report available to the public—
							(A)on an Internet
				website maintained by the Secretary; and
							(B)in paper form, in
				English, Spanish, and in any other language determined to be appropriate by the
				Secretary, upon request made through use of a toll-free telephone number
				maintained by the Secretary.
							(4)Supplement
							(A)In
				generalIn addition to submitting an annual report under
				paragraph (2), the manufacturer may submit to the Secretary a supplement that
				contains additional information that the manufacturer determines to be
				appropriate for public education.
							(B)Public
				availabilityThe Secretary may make the supplement available to
				the public in the same manner as the annual report is made available to the
				public under paragraph (3).
							(5)Additional
				informationIn the same manner as the annual report is made
				available to the public under paragraph (3), the Secretary shall make the
				following information available to the public:
							(A)The definitions
				of the terms maximum contaminant level goal and maximum
				contaminant level.
							(B)For any regulated
				contaminant described in paragraph (2)(A), a statement setting forth—
								(i)the maximum
				contaminant level goal;
								(ii)the maximum
				contaminant level; and
								(iii)if a violation
				of the maximum contaminant level has occurred during the reporting year, the
				potential health concerns associated with such a violation.
								(C)For any
				unregulated contaminant described in paragraph (2)(A), a statement describing
				the health advisory or explaining the reasons for determination by the
				Secretary that the contaminant may present a threat to public health.
							(D)A statement
				explaining that the presence of contaminants in bottled drinking water does not
				necessarily create a health risk.
							(E)The date of the
				last Federal and State inspections of the bottled water facilities relating to
				the safety of the water.
							(F)A statement
				describing any violations discovered at the facilities during the inspections
				described in subparagraph (E) and any enforcement actions that were taken as a
				consequence of the violations.
							(G)The date of
				recall of any bottled water and the reasons for the recall.
							(d)Records,
				reports, and monitoringEvery manufacturer of bottled water who
				is subject to any requirement of this section shall maintain such records, make
				such reports, conduct such monitoring, and provide such information as the
				Secretary may reasonably require by regulation in order to assist the Secretary
				in promulgating regulations under this section, in determining whether the
				manufacturer has acted or is acting in compliance with this section, in
				evaluating the health risks of unregulated contaminants, or in advising the
				public of those risks.
					(e)Information on
				violations
						(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, and annually thereafter, the Secretary shall make available to the
				public, in the same manner as the annual report is made available under
				subsection (c)(3), information regarding violations of bottled water
				regulations relating to inspections, and any enforcement actions taken in
				regards to such violations.
						(2)Grant
				programThe Secretary shall establish and administer a grant
				program to fund the gathering of information described in paragraph (1).
						(f)DefinitionsIn
				this section:
						(1)Bottled
				waterThe term bottled water means all water sold in
				the United States that—
							(A)is intended for
				human consumption;
							(B)is sealed in
				bottles or other containers; and
							(C)may be still or
				carbonated, but has no sweeteners or juices added to the water, except for
				trace levels of flavorings.
							(2)ContaminantThe
				term contaminant means any physical, chemical, biological, or
				radiological substance or matter in water.
						(3)Maximum
				contaminant levelThe term maximum contaminant level
				has the meaning given the term in section 1401 of the Safe Drinking Water Act
				(42 U.S.C.
				300f).
						(4)Maximum
				contaminant level goalThe term maximum contaminant level
				goal means a goal established by the Administrator of the Environmental
				Protection Agency under section 1412 of the Safe Drinking Water Act
				(42 U.S.C.
				300g–1).
						(5)Regulated
				contaminantThe term regulated contaminant means a
				contaminant that is regulated under section 1412 of the Safe Drinking Water Act
				(42 U.S.C.
				300g–1).
						(6)Unregulated
				contaminantThe term unregulated contaminant means a
				contaminant that is not regulated under section 1412 of the Safe Drinking Water
				Act (42 U.S.C.
				300g–1).
						.
			3.Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C.
			 331) is amended by adding at the end the following:
			
				(oo)The failure by a manufacturer of
				bottled water to submit an annual report or display the required information on
				labels of bottled water in accordance with section
				410(c).
				.
		
